[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT           FILED
                                 ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                        No. 10-14598                       MAY 16, 2011
                                                                            JOHN LEY
                                    Non-Argument Calendar                     CLERK
                                  ________________________

                          D.C. Docket No. 4:10-cr-00030-SPM-WCS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllll                                  llllllllllllPlaintiff-Appellee,


                                              versus


HUGO EMMUEL HERNANDEZ-MEJIA,

                                       llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                                 ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                         (May 16, 2011)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Hugo Emmuel Hernandez-Mejia appeals his 57-month sentence for illegal

reentry by a previously deported alien, in violation of 8 U.S.C. § 1326(a) & (b)(2).

On appeal, Hernandez argues that: (1) the district court imposed a procedurally

unreasonable sentence for failing to expressly address his request for a downward

variance based on cultural assimilation; and (2) his sentence was substantively

unreasonable because the court did not downwardly vary based on cultural

assimilation. After careful review, we affirm.

      We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)).

      In reviewing sentences for reasonableness, we perform two steps. Id. at 1190.

First, we must “‘ensure that the district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain

the chosen sentence -- including an explanation for any deviation from the Guidelines




                                          2
range.’” Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).1 The district

court need not discuss each § 3553(a) factor. United States v. Talley, 431 F.3d 784,

786 (11th Cir. 2005). It is generally sufficient that the record, viewed as a whole,

reflects that the sentencing judge considered the parties’ arguments and has taken the

§ 3553(a) factors properly into account. See, e.g., United States v. Irey, 612 F.3d

1160, 1194-95 (11th Cir. 2010) (en banc), cert. denied, __ S. Ct. __, 2011 WL

1225730 (U.S. Apr. 4, 2011) (No. 10-727).

       If we conclude that the district court did not procedurally err, we must consider

the   “‘substantive       reasonableness       of    the   sentence      imposed      under     an

abuse-of-discretion standard,’” based on the “‘totality of the circumstances.’” Pugh,

515 F.3d at 1190 (quoting Gall, 552 U.S. at 51). This review is “deferential,”

requiring us to determine “whether the sentence imposed by the district court fails to

achieve the purposes of sentencing as stated in section 3553(a).” Talley, 431 F.3d at

788. “The weight to be accorded any given § 3553(a) factor is a matter committed

to the sound discretion of the district court, and we will not substitute our judgment

       1
          The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).

                                                 3
in weighing the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th

Cir. 2007) (quotation and brackets omitted). The district court is “permitted to attach

great weight to one factor over others.” United States v. Shaw, 560 F.3d 1230, 1237

(11th Cir.) (quotation omitted), cert. denied, 129 S. Ct. 2847 (2009). We will “vacate

the sentence if, but only if, we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” Irey, 612 F.3d at 1190 (quotation omitted). “The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) factors.” United States v. Tome, 611 F.3d 1371, 1378 (11th

Cir. 2010), cert. denied, 131 S.Ct. 674 (2010). “[O]rdinarily, we would expect a

sentence within the Guidelines range to be reasonable.” United States v. Chavez, 584

F.3d 1354, 1365 (11th Cir. 2009) (quotation omitted), cert. denied, 131 S.Ct. 436

(2010).

      The November 1, 2010, edition of the Guidelines allows a downward departure

based on cultural assimilation if (1) the defendant formed cultural ties with the United

States from having resided continuously in the United States since childhood; (2)

those cultural ties were the primary reason for the defendant’s illegal reentry; and (3)

such a departure is unlikely to increase the risk to the public from further crimes of

                                           4
the defendant. U.S.S.G. § 2L1.2. comment. (n.8) (2010). Even though a downward

departure based on cultural assimilation was a factor not mentioned by the Guidelines

at the time of Hernandez’s sentencing in 2009, the sentencing court could consider

evidence of a defendant’s cultural assimilation and grant a downward variance based

on existing caselaw. See United States v. Sanchez-Valencia, 148 F.3d 1273, 1274

(11th Cir. 1998) (holding, in a pre-Booker case, that the district court had the

authority to downwardly depart based on cultural assimilation and did not err in that

instance by believing otherwise).

       In this case, the district court did not abuse its discretion by imposing a

procedurally unreasonable sentence. Hernandez’s sentence is procedurally reasonable

because the district court (1) noted that the PSI was accurate and correctly adopted

it; (2) stated in open court that it had considered all of the § 3553(a) factors, including

the need to provide just punishment and general deterrence; and (3) found that the

bottom-of-the-guideline sentence was tailored to the facts and circumstances of this

particular case. Further, a review of the record shows that the district court did not

base Hernandez’s sentence on clearly erroneous facts.

       Moreover, Hernandez’s arguments on appeal that the district court abused its

discretion in failing to specifically reject his request for a downward variance based

on cultural assimilation are unsupported by both the law and the record. First,

                                            5
although the district court’s explanation for the sentence was succinct, the court

nonetheless stated its reasons for the particular sentence in open court and noted that

it had tailored the sentence to take into consideration the facts and circumstances of

the case, which indicates that the court had considered the parties’ arguments in

imposing the sentence. See 18 U.S.C. § 3553(c)(1); Irey, 612 F.3d at 1194-95.

Further, because the district court had already explained that Hernandez’s sentence

satisfied the sentencing factors in terms of the need to provide just punishment and

general deterrence, it did not have to expressly address other mitigating

circumstances, such as his cultural assimilation. See Talley, 431 F.3d at 786.

      Next, Hernandez’s argument that his sentence was substantively unreasonable

because the district court failed to grant a downward variance is meritless. In

particular, Hernandez’s criminal history included several serious offenses such as

battery and aggravated assault on police officers, aggravated fleeing from law

enforcement, and possession of a firearm by a convicted felon. The district court

specifically stated that a low-range sentence was necessary to provide just punishment

and serve as an adequate deterrence, and the court was permitted to “attach great

weight” to these factors. See Shaw, 560 F.3d at 1237. Thus, Hernandez fails to show

that the district court abused its discretion in fashioning an unreasonable sentence.

      AFFIRMED.

                                          6